Allowable Subject Matter
Claims 15, 17-22 and 25-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
I. Regarding claims 15, 17-22, 25-30, 35 and 37, the prior art fails to teach or clearly suggest the limitations stating:
“an intermixing layer is formed between the blocking layer and the high-k dielectric layer by the annealing process, and wherein the intermixing layer comprises a metal diffused from the metal layer” as recited in claim 15, and
“an additional metal oxide layer is formed between the blocking layer and the metal layer by the annealing process” as recited in claim 21.
Hoentschel in view of Scheiper teaches the method of claim 23 comprising a metal oxide intermixing layer formed between a blocking layer and a high-k dielectric layer by an annealing process (Scheiper, ¶ 0036 & fig. 2c heat treatment process 208 diffuses metal from layer 254 into oxide layer 253 through blocking layer 207, wherein at least a portion of the intermixing layer is formed between capping layer 207 and 254 (fig. 2c: 254a formed between 207 and at least a portion of 253).
However, Hoentschel in view of Scheiper is silent to wherein an additional metal oxide layer is formed between the blocking layer and the metal layer by the annealing process.
Claims 17-20, 22, 25-30, 35 and 37 depend on claims 15 and 21, and are allowed for the same reasons.

II. Regarding claims 31-34 and 36, the prior art fails to teach or clearly suggest the limitations stating:
“forming an interfacial layer over a silicon germanium region, wherein the interfacial layer comprises a silicon oxide and a germanium oxide”, and

Kim teaches forming interfacial layer 32a over a silicon germanium region 31A, wherein the interfacial layer is formed by thermal oxidation (¶ 0077).  Since thermal oxidation is a reaction between oxygen and substrate material, the resulting interfacial layer includes at least a silicon oxide and germanium.  However, Kim is silent to the interfacial layer including germanium oxide, or the annealing process includes decomposition of germanium oxide into geranium and oxygen, as required by claim 31.
Liu et al. (Patent No. US 8,071,458 B1) teaches thermal treatment causing decomposition of germanium oxide at an interface between a gate dielectric and a substrate surface (col. 2 lines 11-13).  However, Liu is silent to the thermal process results in silicon oxide remaining in the interfacial layer.
Claims 32-34 depend on claim 31 and are allowed for the same reasons.
In light of these limitations in the claims (see Applicant’s fig. 15 & ¶ 0045 of the instant specification), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/               Examiner, Art Unit 2894